Title: From George Washington to Brigadier General Anthony Wayne, 18 June 1778
From: Washington, George
To: Wayne, Anthony


                    
                        Sir
                        [Valley Forge, 18 June 1778]
                    
                    You are to proceed with the first and second Pennsilvania and the brigade late Conways—by the direct route to Coryells Ferry—leaving a proper interval between your division and General Lees, so as to prevent their interfering with each other—the instructions given to General Lee, are to halt on the first strong ground after passing the Delaware at the said ferry—until farther orders—unless he should receive authentic intelligence that the enemy have proceeded by the direct road to South Amboy—(or still lower) in this case, he is to continue his march to the North River. Given at Head Quarters this 18th June 1778.
                